

116 HR 2245 RH: Conserving Ecosystems by Ceasing the Importation of Large Animal Trophies Act
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 563116th CONGRESS2d SessionH. R. 2245[Report No. 116–680, Part I]IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Grijalva (for himself, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cartwright, Mr. Cohen, Ms. Norton, Mr. Ted Lieu of California, Mr. Lowenthal, Mr. Lynch, Mrs. Napolitano, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 21, 2020Additional sponsors: Ms. Lofgren, Mr. Huffman, Ms. Kuster of New Hampshire, Ms. Lee of California, Ms. Brownley of California, Mr. DeFazio, Mr. García of Illinois, Mr. Malinowski, Ms. Haaland, Mr. Hastings, Mrs. Murphy of Florida, Ms. McCollum, Ms. Dean, Mr. Johnson of Georgia, Ms. Underwood, Ms. Schakowsky, Mr. Soto, Mrs. Davis of California, Mr. McGovern, Mr. Neguse, Mr. Quigley, Ms. Castor of Florida, Ms. DelBene, Ms. Mucarsel-Powell, Mr. Blumenauer, Mr. Carbajal, Ms. Wasserman Schultz, Mr. Schiff, Mrs. Carolyn B. Maloney of New York, Mr. Pocan, Mr. Connolly, Ms. Shalala, Mr. Swalwell of California, Mr. Carson of Indiana, Ms. Scanlon, Ms. Judy Chu of California, Mr. Pascrell, Mrs. Hayes, Mr. Crist, Ms. Titus, Ms. Eshoo, Mr. DeSaulnier, Ms. Spanberger, Mr. Yarmuth, Mrs. Lowey, Mr. Smith of Washington, Mr. Beyer, Mr. Lipinski, Mr. Foster, and Mrs. LuriaDecember 21, 2020Reported from the Committee on Natural Resources with amendmentsStrike out all after the enacting clause and insert the part printed in italicDecember 21, 2020Committees on Foreign Affairs and Ways and Means  discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on April 10, 2019A BILLTo amend the Endangered Species Act of 1973 to prohibit import and export of any species listed or proposed to be listed under such Act as a threatened species or endangered species, and for other purposes.1.Short titleThis Act may be cited as the Conserving Ecosystems by Ceasing the Importation of Large Animal Trophies Act or the CECIL Act.2.Amendment to prohibited actsSection 9(a) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)) is amended by adding at the end the following:(3)Except as provided in section 10 of this Act, it is unlawful for any person to import into or export from the United States any sport-hunted trophy of a species listed or proposed to be listed under section 4(c) as a threatened species or endangered species..3.Imports of sport-hunted trophiesSection 10(a) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)) is amended by adding at the end the following:(3)Before issuing any permit under this Act authorizing import of any sport-hunted trophy of a species that is listed or proposed to be listed as an endangered or threatened species, the Secretary must make a finding after public notice and comment pursuant to section 553 of title 5, United States Code, of whether the country where the animal was killed adequately provides for the conservation and monitoring for that species, including that—(A)a management plan for that species based on the best available science that—(i)addresses existing threats to the species;(ii)provides a significant conservation benefit to the species;(iii)formally coordinates with adjacent countries to protect transboundary populations; and(iv)ensures that any take is sustainable and does not contribute to the species’ decline in either the short-term or long-term according to current population estimates derived through the use of the best available science;(B)such management plan is being actively implemented;(C)the country where the animal was killed demonstrates transparency, accountability, and verifiability in governance to ensure that any benefits of trophy hunting, including revenue from such taking, materially, directly and substantially benefits the conservation of that species; (D)hunting of the species in such country enhances the propagation or survival of the species; and(E)the local community in which the trophy hunting occurs directly and substantially benefits from the hunting of the species.(4)Notwithstanding subsections (b) and (c)(2) of section 9, no permit may be issued by the Secretary for the import of a sport-hunted trophy of an elephant or lion taken in Tanzania, Zimbabwe, or Zambia.. 4.Permit fees for sport-hunted trophy importsSection 10(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(2)) is amended by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following:(C)No permit may be issued by the Secretary under this Act for import of a sport-hunted trophy unless the applicant pays to the Secretary all administrative costs incurred by the United States that are associated with processing the permit application..5.Transparency of sports-hunted trophy import permitsSection 10(c) of the Endangered Species Act of 1973 (16 U.S.C. 1539(c)) is amended by inserting The Secretary shall publish notice in the Federal Register of each application for an exemption or permit which is made under this Act for a sport-hunted trophy of a species that is listed or proposed to be listed as an endangered species or threatened species. after section.6.Termination of International Wildlife Conservation CouncilThe International Wildlife Conservation Council of the United States Fish and Wildlife Service is hereby abolished.7.Government Accountability Office study(a)In generalNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct and submit to the Congress a report on the results of a study of the effectiveness of trophy hunting in supporting international wildlife conservation efforts.(b)ReportThe report shall—(1)include a detailed analysis of how permit fees and other payments from hunters to government entities and hunting guides in host countries are applied to tangible actions supporting the conservation of the target species and other wildlife in such countries;(2)identify data gaps and recommend information that hunters and host countries must submit to verify the impacts of trophy hunting on wildlife conservation efforts; and(3)recommend actions that the Department of the Interior and the Congress should take to ensure that trophy hunting contributes to conservation.Amend the title so as to read: A bill to amend the Endangered Species Act of 1973 to strengthen protections for endangered and threatened species, as well as species proposed to be listed, by requiring certification by the Fish and Wildlife Service that any international trophy hunting of those species enhances the conservation of the species before any import of the trophy would be permitted, and for other purposes..December 21, 2020Reported from the Committee on Natural Resources with amendmentsDecember 21, 2020Committees on Foreign Affairs and Ways and Means  discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed